DOWNEY,. Judge.
By information the State of Florida charged Mattie Lou Thompson, Ira Belle Bryant and Walter J. Bryant with (1) bribery, and (2) with aiding or assisting in the setting up, promoting or conducting of a lottery.
Mattie Lou Thompson’s conviction of the second count was affirmed by this court on March 5, 1976, in Case No. 74-1321, 330 So.2d 33. The conviction of Walter J. Bryant on both counts was affirmed this date in Case No. 74-1202.
Our consideration of the record in this case leads us to the conclusion that there was sufficient evidence, if believed by the jury, to find appellant guilty of Count II of the information. However, there is absolutely no evidence of any sort reaching the quality necessary to convict appellant of the bribery count.
Accordingly, the conviction and sentence on Count I for bribery is reversed and the *875conviction and sentence on Count II is affirmed.
AFFIRMED in part and REVERSED in part.
WALDEN, C. J., and ULMER, RAY E„ Jr., Associate Judge, concur.